
	
		II
		111th CONGRESS
		2d Session
		S. 3582
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2010
			Mr. Casey (for himself,
			 Mr. Burris, Mrs. Murray, Mr.
			 Kaufman, Mrs. McCaskill,
			 Mr. Nelson of Nebraska, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for amounts paid by a spouse of a member of the Armed
		  Forces for a new State license or certification required by reason of a
		  permanent change in the duty station of such member to another
		  State.
	
	
		1.Short titleThis Act may be cited as the
			 Military Spouse Job Continuity Act of
			 2010.
		2.Credit for State
			 licensure and certification costs of military spouses arising by reason of a
			 permanent change in the duty station of the member of the Armed Forces to
			 another State
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 30D the
			 following new section:
				
					30E.State licensure
				and certification costs of military spouse arising from transfer of member of
				Armed Forces to another State
						(a)In
				generalIn the case of an
				eligible individual, there shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the qualified
				relicensing costs of such individual which are paid or incurred by the taxpayer
				during the taxable year.
						(b)Maximum
				creditThe credit allowed by this section with respect to each
				change of duty station shall not exceed $500.
						(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				individualThe term eligible individual means any
				individual—
								(A)who is married to
				a member of the Armed Forces of the United States at the time that the member
				moves to another State under a permanent change of station order, and
								(B)who moves to such
				other State with such member.
								(2)Qualified
				relicensing costsThe term qualified relicensing
				costs costs—
								(A)which are for a
				license or certification required by the State referred to in paragraph (1) to
				engage in the profession that such individual engaged in while within the State
				from which the individual moved, and
								(B)which are paid or incurred during the
				period beginning on the date that the orders referred to in paragraph (1)(A)
				are issued and ending on the date which is 1 year after the reporting date
				specified in such
				orders.
								.
			(b)Clerical
			 amendmentThe table of sections for such subpart A is amended by
			 inserting after the item relating to section 30D the following new item:
				
					Sec. 30E. State licensure and
				certification costs of military spouse arising from transfer of member of Armed
				Forces to another State..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
